Electronically Filed
                                                     Supreme Court
                                                     SCPR-10-0000081
                                                     29-OCT-2010
                                                     03:39 PM
                         SCPR-10-0000081 


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                         IN RE EDA U. SUH



                        ORIGINAL PROCEEDING


     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

    (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.,

     and Intermediate Court of Appeals Chief Judge Nakamura,

                  assigned by reason of vacancy)


           Upon consideration of the petition to resign and

surrender license to practice law in the State of Hawai'i,

submitted by Petitioner Eda U. Suh, filed pursuant to Rule 1.10

of the Rules of the Supreme Court of the State of Hawai'i (RSCH),

and in consideration of the affidavits and exhibits in support

thereof,

           IT IS HEREBY ORDERED that the petition is granted. 


Petitioner shall surrender her license to practice law to the


Clerk forthwith.


           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g), 


that Petitioner shall comply with the notice, affidavit, and


record requirements of RSCH Rules 2.16(a), (b), (d), and (g).


           IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Eda U. Suh, attorney number 6864, from the

roll of attorneys of the State of Hawai'i, effective with the

filing of this order.

          DATED:   Honolulu, Hawai'i, October 29, 2010.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.

                               /s/ Craig H. Nakamura





                                 2